EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the Claims:

	1. (Currently Amended) A method of conducting a well intervention operation in a well, the method comprising:
 positioning a length of a conveyance into the well for the well intervention operation; calculating, with the computing device, a predicted force placing the length of the conveyance in compression or tension and based at least in part on a-the length of the conveyance positioned in the well;
 measuring a measured force placing the length of the conveyance in compression or tension for the conveyance positioned in the well; 
comparing the predicted force to the measured force in real time to determine if the predicted force is within a predetermined range of the measured force in real time; 

preparing a job plan for the well intervention operation; 
determining if the job plan is within a failure condition with the computing device based on the predicted force; and 
generating [[the]] an alert if the updated job plan is within the failure condition in real time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676